UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [ X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2003 [ ] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number 000-33369 SEDONA SOFTWARE SOLUTIONS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 98-0226926 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 503-1 VANCOUVER, BRITISH COLUMBIA, CANADA V6G 3B7 (Address of principal executive offices) (Zip Code) Issuers telephone number, including area code: (604) 681-6334 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ X ] Yes [ ] No State the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: 5,376,500 shares of common stock, $0.001 par value outstanding as of December 31, 2003. 1 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310 (b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the six months ended December 31, 2003 are not necessarily indicative of the results that can be expected for the year ending June 30, 2004. 2 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM FINANCIAL STATEMENTS DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM BALANCE SHEET (Unaudited) (Stated in U.S. Dollars) DECEMBER 31 JUNE 30 (Audited) ASSETS Current Cash $ $ 27 LIABILITIES Current Accounts payable and accrued liabilities $ $ Advances due to director (Note 3) STOCKHOLDERS DEFICIENCY Share Capital Authorized: 70,000,000 common shares, par value $0.001 per share 5,000,000 preferred shares, par value $0.001 per share Issued and outstanding: 5,376,500 common shares Additional paid-in capital Deficit Accumulated During The Development Stage ) ) $ $ 27 F1 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF LOSS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM DATE OF INCEPTION JULY 14 THREE MONTHS ENDED SIX MONTHS ENDED 1999 TO DECEMBER 31 DECEMBER 31 DECEMBER 31 2003 2003 2002 Expenses Consulting fees $ - $ - $ - $ - $ Option payments - Professional fees Bank charges and office 17 81 Transfer fees 45 95 Net Loss For The Period $ Basic and Diluted Loss Per Share $ Weighted Average Number Of Shares Outstanding F2 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) CUMULATIVE PERIOD FROM DATE OF INCEPTION JULY 14 THREE MONTHS ENDED SIX MONTHS ENDED 1999 TO DECEMBER 31 DECEMBER 31 DECEMBER 31 2003 Cash Flows From Operating Activities Net loss for the period $ Adjustments To Reconcile Net Loss To Net Cash Used By Operating Activities Accounts payable and accrued liabilities Advances due to director - Cash Flows From Financing Activity Issue of common shares - (Decrease) Increase In Cash Cash, Beginning Of Period 15 27 56 - Cash, End Of Period $ $ - $ $ - $ F3 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) INTERIM STATEMENT OF STOCKHOLDERS DEFICIENCY DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) DEFICIT COMMON STOCK ACCUMULATED ADDITIONAL DURING THE PAID-IN DEVELOPMENT SHARES AMOUNT CAPITAL STAGE TOTAL Shares issued for services $ $ - $ - $ Shares issued for cash at $0.001 - - Shares issued for cash at $0.10 - Net loss for the year - - - Balance, June 30, 2000 Net loss for the year - - - Balance, June 30, 2001 Net loss for the year - - - Balance, June 30, 2002 Advances due to director forgiven - - - Net loss for the year - - - Balance, June 30, 2003 Net loss for the period - - - Balance, December 31, 2003 $ F4 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) BASIS OF PRESENTATION The unaudited financial statements as of December 31, 2003 included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States of America generally accepted principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. It is suggested that these financial statements be read in conjunction with the June 30, 2003 audited financial statements and notes thereto. 1. NATURE OF OPERATIONS a) Organization The Company was incorporated in the State of Nevada, U.S.A., on July 14, 1999. b) Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the accompanying financial statements, the Company has incurred a net loss of $101,065 for the period from July 14, 1999 (inception) to December 31, 2003, and has no sales. The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its new business opportunities. Management has plans to seek additional capital through a private placement and public offering of its common stock. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 2. SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company has been prepared in accordance with generally accepted accounting principles in the United States. Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgement. F5 SEDONA SOFTWARE SOLUTIONS, INC. (A Development Stage Company) NOTES TO INTERIM FINANCIAL STATEMENTS DECEMBER 31, 2003 (Unaudited) (Stated in U.S. Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Continued) The financial statements have, in managements opinion, been properly prepared within reasonable limits of materiality, and within the framework of the significant accounting policies summarized below: a) Development Stage Company The Company is a development stage company as defined in the Statements of Financial Accounting Standards No. 7. The Company is devoting substantially all of its present efforts to establish a new business and none of its planned principal operations have commenced. All losses accumulated since inception have been considered as part of the Companys development stage activities. b) Basic and Diluted Loss Per Share In accordance with SFAS No. 128, "Earnings Per Share," the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per common share is computed similar to basic loss per common share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. At December 31, 2003, the Company has no common stock equivalents that were anti-dilutive and excluded in the earnings per share computation. 3. ADVANCES DUE TO DIRECTOR Advances due to a director are repayable on demand, interest free and unsecured. During January 2003, the director forgave payment of $46,144 due to him. Accordingly, $46,144, representing the balance owed to him has been transferred to additional paid-in capital. F6 Item 2. Managements Discussion and Analysis or Plan of Operations FORWARD LOOKING STATEMENTS The information in this discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements involve risks and uncertainties, including statements regarding the Company's capital needs, business strategy and expectations. Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks outlined below, and, from time to time, in other reports the Company files with the SEC. These factors may cause the Company's actual results to differ materially from any forward-looking statement. The Company disclaims any obligation to publicly update these statements, or disclose any difference between its actual results and those reflected in these statements. The information constitutes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Overview We were incorporated on July 14, 1999 under the laws of the state of Nevada. We commenced business operations in February 2001. We were a development stage company that possessed a license to use technology known as the Autonet Parking Violation Management suite of software, also known as the Autonet system or Autonet. Autonet is a computerized motor vehicle ticket information system designed to provide instant information to its users. This device is designed to be used by private parking companies, cities, municipalities, county, state or provincial parking enforcement agencies, and the like, to supply information about licensed vehicles. We had the right to acquire Autonet from Markatech Industries Corp. under an option agreement. Markatech is the owner and developer of the Autonet Parking Violation Management system software and is a Vancouver, Canada, based technologies firm. Additionally, we entered into a Licensing, Development and Marketing Agreement under which Markatech was to continue developing the Autonet system to meet the requirements of the current market-dictated digital communications environment. Currently, our option to acquire all rights, title, and interest in Autonet expired on July 1, 2003. We no longer have any agreement with Markatech. We are in the process of evaluating other business interests. Autonet Option Agreement On April 30, 2000, Markatech Industries Corporation granted us an option to acquire all rights, title and interest in Autonet. The option was to expire on September 30, 2001; however, the option agreement was amended to extend the expiration date to July 1, 2003. Under the terms of the option agreement and the amendments negotiated between ourselves and Markatech, we possessed an option to acquire all right, title and interest in Autonet provided we paid $410 and issued to Markatech 1,000,000 shares of our common stock at the time of closing. Closing was to occur prior to July 1, 2003. A condition precedent to us closing this transaction is that our common shares must be listed or quoted for trading on a recognized United States public trading market. 3 Our company began trading on the NASDAQ-OTCBB US exchange on March 23, 2002, thus fulfilling the material requirement of this agreement. Nonetheless, we decided not to exercise our option with Markatech and instead extended our option agreement in June 2002. Due to market changes in the digital communications environment, Markatech has been delayed in adjusting the Autonet system to the current state of technology existing in the market today. Under our Licensing, Development and Marketing Agreement, Markatech was required to meet certain performance requirements with regard to the Autonet system before we will exercise our option. Due to these performance delays, we have not exercised our option or issued shares to Markatech. As a result, our option to acquire all rights, title and interest in Autonet expired July 1, 2003. Plan of Operation We currently have no business activities. Our option to acquire all rights, title and interest in Autonet expired July 1, 2003. Our plan of operations is to continue our attempts to identify and evaluate other businesses and technology opportunities and make arrangements to acquire one that is consistent with our expertise and income needs. At the present time, we have not identified any other businesses or technology opportunities that management believes in consistent with our expertise and income needs. We can provide no assurance that we will be successful in acquiring other businesses or technology due to our limited working capital. We anticipate that if we are successfully able to identify technology or businesses for acquisition, we will require additional financing in order to enable us to complete the acquisition. However, we can provide no assurance that if we pursue additional financing we will receive any financing. We currently have forecasted the expenditure of approximately $20,000 during the next six to twelve months in order to remain in compliance with the reporting requirements of the Securities Exchange Act of 1934 and to identify additional businesses and technology for acquisition. The completion of our business plan for the next 12 months is contingent upon us obtaining additional financing. If we are unable to obtain additional financing, our business plan will be significantly impaired and we may lose our listing on the over-the-counter bulletin board. We do not have any formal commitments or arrangements for the sales of stock or the advancement or loan of funds. Without the necessary cash flow, we will not be able to pursue our plan of operations until such time as the necessary funds are raised in the equity securities market. If we are successful and identify a business or technology to acquire, we will need additional financing to complete this acquisition. We do not anticipate purchasing any real property or significant equipment during the next 12 months. At the present time we have no employees other than our sole officer and director, Mr. Jack E. Cooper. We do not anticipate hiring any employees until such time as we are able acquire any additional businesses and/or technology. Results of Operations We did not earn any revenues during the six month period ending December 31, 2003. We incurred expenses in the amount of $16,413 for the six months ended December 31, 2003, compared to expenses of $10,403 for the six months ended December 31, 2002. Our expenses for the six ended December 31, 2003 were primarily attributable to paying professional fees. For the six month period ended December 31, 2003, we incurred professional fees in the amount of $13,974, compared to $10,227 for the six month period ended December 31, 2002. We anticipate our operating expenses will increase as we undertake our plan of operations. 4 We incurred a loss of $16,413 for the six months ended December 31, 2003, compared to a loss of $10,403 for the six months ended December 31, 2002. Our losses have been attributable entirely to operating expenses. Liquidity and Capital Resources As of December 31, 2003, we had cash in the amount of $10,150, compared to cash of $27 as of June 30, 2003. The increase is cash is attributable to an advance made by our director. As of December 31, 2003, we had total liabilities in the amount of $47,171, compared to total liabilities of $20,635 as of June 30, 2003. The increase in total liabilities is also attributable to additional advances made to the company by our director. We had a working capital deficit of $37,021 as of December 31, 2003, compared to a working capital deficit in the amount of $20,608 as of June 30, 2003. Accordingly, we currently have insufficient working capital to pursue our plan of operations. We have not attained profitable operations and are dependent upon obtaining financing to pursue our plan of operations. For these reasons our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. ITEM 3. CONTROLS AND PROCEDURES. As required by Rule 13a-15 under the Securities Exchange Act of 1934 (the "Exchange Act"), we carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures as of December 31, 2003. This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, Mr. John E. Cooper. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting management to material information relating to us required to be included in our periodic SEC filings. There have been no significant changes in our internal controls or in other factors that could significantly affect internal controls subsequent to the date we carried out our evaluation. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. 5 PART II - OTHER INFORMATION Item 1. Legal Proceedings We are aware that a formal order of investigation by the SEC has been entered in the matter titled "Sedona Software Solutions, Inc. / HO-9634." In accordance with this investigation, Mr. John E. Cooper, our Chief Executive and Financial Officer, was subpoenaed to testify before the SEC in regard to this matter. Item 2. Changes in Securities None. Item 3. Defaults upon Senior Securities None. Item 4. Submission of Matters to a Vote of Security Holders We held our annual shareholders meeting on November 14, 2003. At this meeting a majority of the shareholders elected Jack Cooper to the Board of Directors and confirmed the appointment of Morgan and Company as our auditors. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K. EXHIBITS REQUIRED BY ITEM -K Exhibit Number Description of Exhibit 31.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 REPORTS ON FORM 8-K We did not file any Current Reports on Form 8-K during the fiscal quarter ended December 31, 2003. We have not filed any Current Reports on Form 8-K since December 31, 2003. 6 SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEDONA SOFTWARE SOLUTIONS, INC. Date: February 11, 2004 By: /s/ John E. Cooper John E. Cooper, President and Director Chief Executive Officer and Chief Financial Officer (Principal Executive Officer) (Principal Accounting Officer) 7
